DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
The filing on 09/02/2022 amended claims 1, 11, 12, 17, 18, cancelled claims 2-4, 14-16 and added claims 21-23.  Claims 1, 5-13 and 17-23 are pending and rejected on new grounds of rejections necessitated by the amendments of claims 1, 12, and 18.

Claim Rejections - AIA  35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 5-13 and 17-23 are rejected under 35 U.S.C. 103 as being unpatentable over Baum (US 4940309 A) in view of Michael (US 1662693 A) and/or Anikitchev (WO 0180555 A1).
Regarding claims 1, 12 and 18, Baum teaches an optical image splitter (22; Fig. 7-9), comprising: a first image splitter (top left portion of 22), including a plurality of first/verticle reflective patterns (24) interleaved with a plurality of first/verticle transmissive patterns (adjacent to 24), configured to split an image into a plurality of first reflected image portions and a plurality of first transmitted image portions; a second image splitter (bottom left portion of 22), including a plurality of second/horizontal reflective patterns (24) interleaved with a plurality of second/horizontal transmissive patterns (adjacent to 24), configured to split the plurality of first reflected image portions into a plurality of second reflected image portions and a plurality of second transmitted image portions, a third image splitter (top right portion of 22), including a plurality of third/horizontal reflective patterns (24) vertically offset from the plurality of second reflective patterns (24) and interleaved with a plurality of third/horizontal transmissive patterns (adjacent to 24), configured to split the plurality of first transmitted image portions into a plurality of third reflected image portions and a plurality of third transmitted image portions, and a plurality of sensors (60-99) configured to capture image portions as partial images.
Baum does not teach the first image splitter and the second image splitter are formed on a first near leg surface and first far leg surface, respectively, of a first transmissive isosceles right triangle block, and wherein the first near leg surface and the first far leg surface are positioned relative to a source of the image; the third image splitter is formed on a second far leg surface of a second transmissive isosceles right triangle block, and wherein the second far leg surface is positioned relative to the source of the image; and a first sensor formed on a third transmissive isosceles right triangle block arranged along the first far leg surface and capturing the plurality of second transmitted image portions, a second sensor formed on a fourth transmissive isosceles right triangle block arranged on the second far leg surface capturing the plurality of third transmitted image portions; a third sensor formed on the first transmissive isosceles right triangle block capturing the plurality of second reflected image portions, and a fourth sensor formed on the second transmissive isosceles right triangle block capturing the plurality of third reflected image portions.
Michael teaches making the beam splitters from prims having reflective strips (Fig. 5; p. 1, lines 59-93). Michael teaches making the beam splitters from prims having reflective strips (Fig. 5; p. 1, lines 59-93).  Anikitchev teaches the beam splitters and the prisms being functionally equivalents and can be used interchangeably (Fig. 2-7; P. 4-7).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Baum with Michael such that the first, second, third and fourth transmissive isosceles right triangle blocks are arranged as claimed; because it provides an easy and stable mounting method for the reflectors and the sensors or it reduces ghosting by changing the angle of incidence and it is suggested by Anikitchev.
Regarding claim 5, Baum further teaches the plurality of first reflective patterns (24) comprise vertical mirror stripes, wherein the plurality of second reflective patterns (24) comprise horizontal mirror stripes, and wherein the plurality of third reflective patterns (24) comprise horizontal mirror stripes (Fig. 9).
Regarding claim 6, Baum further teaches the plurality of first reflective patterns (24) comprise horizontal mirror stripes, wherein the plurality of second reflective patterns (24) comprise vertical mirror stripes, and wherein the plurality of third reflective patterns (24) comprise vertical mirror stripes divided across a surface of the third image splitter (top right portion of 22; Fig. 9).
Regarding claim 7, Baum further teaches the plurality of sensors (60-99) comprise N2 separate sensors, and wherein N represents a combination of the plurality of first reflective patterns (24) and the plurality of first transmissive patterns (adjacent to 24; Fig. 9).
Regarding claim 8, Baum further teaches the N2 separate sensors comprise N arrays of N separate sensors.
Regarding claim 9, Baum further teaches the N arrays of N separate sensors are configured with spacing edge-to-edge between the sensors of less than a vertical height of an active area of the sensors (Fig. 9).
Regarding claim 10, Baum further teaches the first image splitter (top left portion of 22) is configured with a hypotenuse length related to a desired width of the image and a height that is related to a desired height of the image (Fig. 9).
Regarding claims 11 and 17, Baum further teaches any of the first, the second or the third reflective patterns (24) reflect substantially 100% of an incident image (col. 5, lines 30-46).
Regarding claim 13, Baum further teaches the separate sensors (60-99) comprise N2 separate sensors, and wherein N represents a combination of the plurality of first vertical reflective patterns (24) and the plurality of first vertical transmissive patterns (adjacent to 24; Fig. 9).
Regarding claim 19, Baum further teaches the separate sensors (60-99) comprise N2 separate sensors, and wherein N represents a total number of the first reflective and transmissive patterns (24 and adjacent to 24; Fig. 9).
Regarding claim 20, the combination of Baum, Michael and Anikitchev consequently results in the first, second, third and fourth three-dimensional transmissive geometric shapes comprise isosceles right triangle glass blocks (Fig. 9 of Baum; Fig. 5, p. 1, lines 59-93 of Michael).
Regarding claims 21-23, neither Baum, Michael nor Anikitchev teaches the sensors (60-99) have a bezel size that is less than one-half of an active sensor area.
It is immediately clear to a person of ordinary skills in the art at the time of the invention that the thinner the bezel is the better/easier it is for placement of the sensors.
It would have been obvious to a person of ordinary skill in the art at the time of the invention to choose the thinnest possible bezel available; because it allows placing the sensors next to one another.

Response to Arguments
Applicant's arguments with respect to claims 1, 12, and 18 have been considered but are moot in view of the new ground(s) of rejection. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO-LUAN Q LE whose telephone number is (571)270-5362.  The examiner can normally be reached on Monday-Friday; 9:00AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on (571) 272 230303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Any response to this action should be mailed to:
Commissioner for Patents
P.O. Box 1450
Alexandria, Virginia 22313-1450

Or faxed to:
(571) 273-8300, (for formal communications intended for entry)
		Or:
(571) 273-7490, (for informal or draft communications, please label “PROPOSED” or “DRAFT”)

Hand-delivered responses should be brought to:
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA  22314

/BAO-LUAN Q LE/
Primary Examiner, Art Unit 2882